  IN THE UNITED STATES DISTRICT COURT EASTERN DISTRICT OF TENNESSEE
                           AT CHATTANOOGA

  SHANDLE MARIE RILEY                      )
                                           )
         Plaintiff,                        )
  v.                                       )
                                           )           No. 1:19-CV-00304
  HAMILTON COUNTY GOVERNMENT )
                                           )
  DEPUTY DANIEL WILKEY, in his             )           McDonough/Steger
  capacity as deputy sheriff for Hamilton  )
  County Government and, in his individual )
  capacity,                                )
                                           )           JURY DEMAND
  DEPUTY JACOB GOFORTH, in his             )
  capacity as deputy sheriff for Hamilton  )
  County Government and, in his individual )
  capacity, and                            )
                                           )
                                           )
         Defendants,                       )


   JOINT MOTION FOR PROTECTIVE ORDER AGAINST UNAUTHORIZED USE OR
              DISCLOSURE OF CONFIDENTIAL INFORMATION




          Comes now all parties to this action and files this Joint Motion for a Protective Order

  Against Unauthorized Use or Disclosure of Confidential Information. Filed with this motion is

  an Agreed Order approved of by all parties to this action.

          Based on the complaints filed and Initial Disclosures sent by Plaintiffs it would appear

  that potentially confidential information will be gathered during discovery and possibly filed

  with motions or introduced at depositions or introduced into evidence in open court at motion

  hearings or trial.




Case 1:19-cv-00304-TRM-CHS Document 63 Filed 04/02/20 Page 1 of 5 PageID #: 364
         Allegations of injuries caused by the Defendants requiring medical care and mental

  health care have been made by all of the Plaintiffs either by an adult Plaintiff or on behalf of a

  minor Plaintiff. See the complaints in the following cases.

     •   Riley v. Hamilton County Government et al: 1:19-cv-304, Doc. 1-1 Page ID #15 (¶ 82)

     •   Mitchell et al v. Hamilton County Government et al: 1:19-cv-305, Doc. 1-1 Page ID#16

         (¶ 99).

     •   Johnson v. Hamilton County Government et al; 1:19-cv-329, Doc. 1-1 Page ID#16

          (¶ 106).

     •   Lemons v. Hamilton County Government et al; 1:20-cv-00019 Doc. 1-2 Page ID#26

         (¶124).

     •   Johnson et al. v. Hamilton County Government et al; 1:20-cv-17, Doc. 1-2 Page ID#25-

         26 (¶ 136

     •   Vineyard et al. v. Hamilton County Government et al; 1:20-cv-20, Doc. 3-2 Page ID#76

         (¶ 153).

     •   Cummings v. Hamilton County Government et al; 1: 19-cv-00348, Doc. 1-1 Page ID#19

         (¶ 111).

         This is just a sampling of the allegations contained in these complaints that claim

  physical or mental injuries.

         At least one allegation of a juvenile arrest of Plaintiff A.M. has been made that is

  characterized as retaliatory by that Plaintiff in Lemons v. Hamilton County Government et al. It

  is very likely that information that is confidential will be received by the parties to this case.

         Fed. R. Civ. P. 26(c) specifically authorizes the use of protective orders in appropriate

  circumstances. Confidentiality orders are certainly allowed by case law in this circuit. The



Case 1:19-cv-00304-TRM-CHS Document 63 Filed 04/02/20 Page 2 of 5 PageID #: 365
  confidentiality, or secrecy, if you will, of material gained in discovery allowed. See Shane Grp.,

  Inc. v. Blue Cross Blue Shield of Mich, 825 F.3d 299, 305 (6th Cir.2016). However, the parties to

  this case are aware that the confidentiality of this material gained in discovery is still subject to entering

  the public domain at the litigation stage of the lawsuits here and this issue of information coming into the

  record under seal is a different issue than that addressed by the Protective Order being proposed here.

          The parties jointly request that this court enter the proposed order being filed with this motion.




  IT IS SO ORDERED.                          ___________________________________________
                                             CHRIS H. STEGER
                                             UNITED STATES MAGISTRATE JUDGE
                                             TRAVIS R. MCDONOUGH
                                             UNITED STATES DISTRICT JUDGE




                                                      APPROVED FOR ENTRY:

                                                      TIDWELL & ASSOCIATES, P.C.

                                                      /s/ W. Gerald Tidwell, Jr.
                                                      W. Gerald Tidwell, Jr., BPR #10136
                                                      1810 McCallie Ave.
                                                      P.O. Box 4369
                                                      Chattanooga, TN 37405
                                                      (423) 602-7511 (Telephone)
                                                      (423) 602-7515 (Facsimile)
                                                      wgt@tidwellandassociates.com
                                                      Attorney for Defendant Deputy Jacob Goforth,
                                                      Bobby Brewer and Tyler McRae




Case 1:19-cv-00304-TRM-CHS Document 63 Filed 04/02/20 Page 3 of 5 PageID #: 366
                                    ROBIN FLORES LAW

                                    /s/ Robin Flores
                                    Robin Flores, BPR #020751
                                    4110-A Brainerd Road
                                    Chattanooga, TN 37411
                                    (423) 267-1575
                                    Email: robin@robinfloreslaw.com
                                    Email: wendisloop@yahoo.com
                                    Attorney for Shandle Marie Riley, James Myron
                                    Mitchell, Latisha Shana Menifee, Angel Cherie
                                    Johnson, Debra Cummings, Kelsey Wilson,
                                    Michael Johnson, Jennifer Johnson, Joleen
                                    Lemmons, Billy Ray Vineyard and Karen Topping

                                    HAMILTON COUNTY ATTORNEY’S OFFICE
                                    /s/ Dee Hobbs
                                    R. Dee Hobbs, BPR#010482
                                    204 County Courthouse
                                    625 Georgia Avenue
                                    Chattanooga, TN 37402
                                    423-209-6150
                                    Fax: 423-209-6151
                                    Email: bell.hobbslaw@gmail.com
                                    Attorney for Hamilton County Government


                                    HAMILTON COUNTY ATTORNEY’S OFFICE
                                    /s/ Sharon McMullan Milling
                                    Sharon McMullan Milling, BPR#036876
                                    204 County Courthouse
                                    625 Georgia Avenue
                                    Chattanooga, TN 37402
                                    423-209-6150
                                    Fax: 423-209-6151
                                    Email: sharonm@hamiltontn.gov
                                    Attorney for Hamilton County Government




Case 1:19-cv-00304-TRM-CHS Document 63 Filed 04/02/20 Page 4 of 5 PageID #: 367
                                    PRO SE LITIGANT

                                    /s/ William Klaver
                                    William Klaver
                                    P.O. Box 58
                                    Hixson, TN 37343
                                    310-492-3190
                                    jazznblues@live.com
                                    Pro Se Litigant


                                    ADVICE LAW FIRM

                                    /s/ James Michah Guster
                                    James Micah Guster, BPR #029586
                                    1502 McCallie Avenue
                                    Chattanooga, TN 37404
                                    423-485-8088
                                    advicelawfirm@gmail.com
                                    Attorney for Daniel Wilkey

                                    CHAMBLISS, BAHNER & STOPHEL, P.C.

                                    /s/ James F. Exum
                                    James F. Exum, III, BPR #025377
                                    Liberty Tower
                                    605 Chestnut Street
                                    Suite 1700
                                    Chattanooga, TN 37450
                                    423-756-3000
                                    Email: JFexum@chamblisslaw.com
                                    Attorney for Daniel Wilkey

                                    CHAMBLISS, BAHNER & STOPHEL, P.C.

                                    /s/ Logan Chase Threadgill
                                    Logan Chase Threadgill, BPR #034470
                                    Liberty Tower
                                    605 Chestnut Street
                                    Suite 1700
                                    Chattanooga, TN 37450
                                    423-756-3000
                                    Email: lthreadgill@chamblisslaw.com
                                    Attorney for Daniel Wilkey



Case 1:19-cv-00304-TRM-CHS Document 63 Filed 04/02/20 Page 5 of 5 PageID #: 368
